DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 6/29/2022.

The application has been amended as follows: 

In the Claims:

Replace Claim 1 with the following:

 1. An inspection device used in manufacture of a Press Through Package (PTP) sheet that comprises a container film including a pocket portion in which a content is placed and a cover film closing the pocket portion, the inspection device comprising:
an illumination device that irradiates the content with near-infrared light; 
a spectroscope that disperses reflected light from the content irradiated with the near-infrared light;
an imaging device that takes an image of an optical spectrum of the reflected light dispersed by the spectroscope and acquires spectroscopic image data; and
a controller that:
	comprises a central processing unit (CPU),
	obtains spectral data of the content based on the spectroscopic image 
data, wherein the spectral data comprises spectral intensities,
	executes an inspection of the content based on the spectral data of the 
content,
	executes quality judgment of the content by determining whether each of 
the spectral intensities of the spectral data is within an allowable range of a 
corresponding spectral intensity in a corresponding wavelength band out of a 
plurality of wavelength bands included in the spectral data of the content,
	successively stores in time series spectral data of each of a plurality of 
contents previously inspected and determined as a non-defective product prior to 
storing the spectral data of the content,
	calculates an average value of the spectral intensities in the	corresponding wavelength band based on the stored spectral data of the plurality 	of contents previously inspected and determined as non-defective products,
	calculates, based on the average value, a reference value used for 
determining whether each of the spectral intensities of the spectral data of the 
content is within the allowable range of the corresponding spectral intensity in the 	corresponding wavelength band, and 
	changes, based on the reference value, the allowable range in each
corresponding wavelength band.	

Claim 3, lines 2-3, “from the contents” is changed to --from contents--.
Claim 4, line 3, “from the contents” is changed to --from contents--.

Replace Claim 9 with the following:
9. An inspection method of performing an inspection by spectral analysis in manufacture of a Press Through Package (PTP) sheet that comprises a container film including a pocket portion in which a content is placed and a cover film closing the pocket portion, the inspection method comprising:
irradiating the content with near-infrared light;
dispersing reflected light from the content irradiated with the near-infrared light;
taking an image of an optical spectrum of the reflected light dispersed in the dispersing, and acquiring spectroscopic image data;
obtaining spectral data of the content based on the spectroscopic image data, wherein the spectral data comprises spectral intensities;
executing quality judgment of the content by determining whether each of the spectral intensities of the spectral data is within an allowable range of a corresponding spectral intensity in a corresponding wavelength band out of a plurality of wavelength bands included in the spectral data of the content;

successively storing in time series spectral data of each of a plurality of contents previously inspected and determined as a non-defective product prior to storing the spectral data of the content;
calculating an average value of spectral intensities in the corresponding wavelength band based on the stored spectral data of the plurality of contents previously inspected and determined as non-defective products;
calculating, based on the average value, a reference value used for determining whether each of the spectral intensities of the spectral data of the content is within the allowable range of the corresponding spectral intensity in the corresponding wavelength band; and
changing, based on the reference value, the allowable range in each corresponding wavelength band.

Allowed Claims / Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claims 1 and 9, none of the prior art references, alone or in combination, anticipate or render obvious the claimed inventions. 
	As outlined in the previous Non-Final Rejection mailed on 4/25/2022, several prior art references disclosed several features of the claimed invention but do not disclose every feature of the claimed inventions and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined teachings of such prior art references to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own invention. 
For example, reference has been previously made to Honda (US PGPUB 2008/0024778) which discloses an inspection device (1; Figure 1) which comprises an illumination device (4), a spectroscope (2), an imaging device (3) and a controller (5) wherein the controller detects different types of objects by obtaining spectral data from reflected light, averaging and standardizing the data, and performing a judgment of type of object based on a comparison of the data and threshold values (see Paras. 0052-0066, 0081 for reference). However, even though Honda appears to disclose several features of the claimed invention and further discloses control functions similar to that as claimed, Honda does not readily appear to disclose the functional capabilities of the controller including calculating an average value of the spectral intensities in the corresponding wavelength band based on the stored spectral data of the plurality of contents previously inspected and determined as non-defective products, calculating, based on the average value, a reference value used for determining whether each of the spectral intensities of the spectral data of the content is within the allowable range of the corresponding spectral intensity in the corresponding wavelength band, and changing, based on the reference value, the allowable range in each corresponding wavelength band.
Other references such as Koatec (JP2012-037488- cited in the IDS dated 10/22/2020) teach a control system and process that is similar to that of which is claimed which includes changing allowable ranges/threshold values based on data of previously inspected contents each time a new content is input (see Para. 0049-0057)
However, Koatec is drawn to an inspection system which utilizes light reflection and imaging and does not include an infrared illumination device, spectroscope and imaging device and controller in which obtains and stores spectral data, executes judgment of the content by determining whether each of spectral intensities of the spectral data fall within an allowable range wherein allowable ranges in the corresponding wavelength bands, wherein average values and reference values of such intensities are determined for wavelength bands based on several inspected contents.
Therefore, even if one of ordinary skill in the art at the time the invention was effectively filed was to incorporate such teachings of Koatec into Honda, the resultant combination of references would not have led to the claimed inventions of either Claim 1 or Claim 9. And further, in order to incorporate the teachings of Koatec into Honda and modify Honda to obtain such claimed inventions, improper hindsight drawn from Applicant’s specification would have been required. 
Therefore, it can be readily concluded that none of the prior art references, alone or in combination, disclose an inspection device including an illumination device, a spectroscope, an imaging device and a controller comprising the structure to carry out the claimed functions as outlined in Claim 1 and none of the prior art references, alone or in combination, disclose the corresponding inspection method as outlined in Claim 9. Therefore, Claims 1 and 9 are viewed as allowable over the prior art. 
Further Claims 2-8 require each feature of Claim 1 and therefore are allowable for the same reasons outlined above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/29/2022